FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3415
                 _____________________________

ADRIAN P. SMITH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                         April 25, 2018


B.L. THOMAS, C.J.

    Appellant was convicted of manslaughter by culpable
negligence and sentenced to 30 years’ imprisonment, with a 15-
year minimum-mandatory term, and designated as an Habitual
Felony Offender and Prison Releasee Reoffender. At trial, the
jury found by special interrogatory that the victim’s death was
“caused by the neglect of [Appellant], a caregiver.”

     The victim was a four-month-old infant. Appellant forcibly
thrust a baby wipe down the infant’s mouth and into his throat so
deeply that he asphyxiated. The emergency room physician had
to remove the foreign object from the infant’s mouth with forceps.
Expert testimony established that the infant could not have
ingested the wipe on his own volition. The foreign object had
blood on it that was attributed to an injury to the infant’s mouth,
a torn frenulum, that bled on the wipe as it was forcibly shoved
into the infant’s throat.

     Although Appellant was charged with second-degree murder,
the jury returned a verdict of guilt for the lesser-included crime of
manslaughter. This court affirmed Appellant’s conviction and
sentence, without opinion, in Smith v. State, 25 So. 3d 1229 (Fla.
1st DCA 2010). In Appellant’s first collateral case, he claimed
defense counsel was ineffective and sought relief under Florida
Rule of Criminal Procedure 3.850. That motion was denied by
the trial court, and this court affirmed, without opinion, in Smith
v. State, 129 So. 3d 1072 (Fla. 1st DCA 2013).

     Appellant’s second postconviction motion was filed under
Florida Rule of Criminal Procedure 3.800(a), where he asserted
that the trial court improperly designated him as a Prison
Releasee Reofffender, because he had not been released from
prison within three years of the date he committed the
manslaughter. The trial court denied the claim. This court
affirmed in Smith v. State, 151 So. 3d 44 (Fla. 1st DCA 2014),
rev. denied, 163 So. 3d 513 (Fla. 2015), where we held that
Appellant did qualify for the designation as a Prison Releasee
Reoffender, based on his return to prison for a violation of
conditional release and his subsequent second release from
prison within three years of the date of the crime.

    In this collateral appeal, Appellant’s fourth appearance in
this court, he asserts that his Habitual Felony Offender
designation is an illegal sentence under Florida Rule of Criminal
Procedure 3.800(a), because one of his qualifying felonies, a 1996
conviction for attempted burglary, was not valid. Appellant relies
on Heggs v. State, 759 So. 2d 620, 627 (Fla. 2000), where the
Florida Supreme Court held that Chapter 95-184, Laws of
Florida, violated the single-subject rule of Article III, section 6 of
the Florida Constitution. We note that in Heggs, the supreme
court held that certain sentences imposed under the legislation
were invalid during a very limited time period, which expired
approximately two decades ago.


                                  2
     Regardless, Appellant cannot challenge his Habitual Felony
Offender sentence in an unrelated case by attempting to attack
the 1996 conviction for burglary used to habitualize him under
Florida Rule of Criminal Procedure 3.800.         Appellant was
required to move to vacate his 1996 conviction in a separate
proceeding, filed under Florida Rule of Criminal Procedure 3.850,
within two years of the date his conviction became final. But a
motion attacking the 1996 conviction would clearly be untimely
at this point.

     As we stated in State v. Williams, 854 So. 2d 215 (Fla. 1st
DCA 2003), and reiterate here, rule 3.800(a) does not authorize a
legal challenge to a conviction: “Because Rule 3.800 provides
only an avenue for correcting, modifying, or reducing a sentence,”
Appellant’s challenge to an underlying conviction could not be
considered in the trial court under this limitation of Florida Rule
of Criminal Procedure 3.800. Id. at 217.

     Thus, although it was not the reason for the trial court’s
ruling denying relief here, we affirm on this basis. See Childers
v. State, 936 So. 2d 585, 587 (Fla. 1st DCA 2006), rev. denied, 939
So. 2d 1057 (Fla. 2006) (affirming trial court ruling on different
ground under “tipsy coachman” doctrine).

    AFFIRMED.

WOLF and RAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Adrian P. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Barbara Debelius, Assistant
Attorney General, Tallahassee, for Appellee.


                                3